                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  ALONZO SMITH,

                          Plaintiff,
                                                         No. 16 C 3404
            v.
                                                         The Honorable Amy J. St. Eve
  FORMER CHICAGO POLICE
  DEPARTMENT COMMANDER                                   Magistrate Judge Mary M. Rowland
  JON BURGE, ET AL.,

                          Defendants.


             CITY DEFENDANTS’ JOINT MOTION TO STRIKE
     PARAGRAPHS 2 THROUGH 5 OF PLAINTIFF’S NOTICE OF ACCEPTANCE

       Now come Defendants City of Chicago, Jon Burge, John Byrne, Peter Dignan, Leroy

Martin, Terry Hillard, Richard M. Daley, Thomas Needham, and Gayle Shines (collectively

“Defendants”), by and through their counsel of record, and respectfully move this Court to strike

Paragraphs 2-5 of Plaintiff’s Notice of Acceptance of Cook County’s Offer of Judgment [Dkt. No.

247] (“Notice of Acceptance”). In support of said Motion, Defendants state as follows:

       1.        Plaintiff Alonzo Smith (“Plaintiff”) filed the Notice of Acceptance on

November 27, 2018, relating to Plaintiff’s acceptance of Defendant Cook County State’s

Attorney’s Rule 68 Offer of Judgment.

       2.        Plaintiff’s Notice of Acceptance included four paragraphs (Paragraphs 2-5) which

allege as a “well-established fact” that Defendants facilitated and covered up a pattern and practice

of torture that led to Plaintiff’s conviction, and that Defendants conspired with others in this cover

up. Paragraphs 2-5 serve no purpose in this filing and their inclusion is particularly disconcerting

in light of the fact that Plaintiff accepted Defendants’ settlement offer on November 13, 2018, and
agreed to dismiss all claims against Defendants, with Defendants expressly denying liability for

the allegations asserted by plaintiff.

        3.         A district court has “considerable discretion in striking any redundant, immaterial,

impertinent or scandalous matter.” VitalGo, Inc. v. Kreg Therapeutics, Inc., No. 16-CV-5577, 2017

WL 6569633, at *2 (N.D. Ill. Dec. 21, 2017) (quoting Delta Consulting Grp., Inc. v. R. Randle

Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009)).

        4.         Plaintiff’s superfluous and self-serving language in Paragraphs 2-5 of the Notice of

Acceptance should be stricken. A Notice of Acceptance of a Rule 68 Offer of Judgment should

simply state: (i) the parties involved; (ii) amount of the offer; and (iii) the plaintiff’s acceptance of

that amount. Plaintiff accomplishes all of this in Paragraphs 1 and 7 of the Notice of Acceptance.

Yet, Plaintiff added the unnecessary language in Paragraphs 2-5 directly attacking Defendants by

relying on unproven allegations from newspaper articles.

        5.         Plaintiff should not be allowed to use this filing to cast aspersions against

Defendants, who had no role in this Offer of Judgment, and have previously been dismissed from

this litigation.

        6.         When Plaintiff settled and released his claims against Defendants, the parties

conferred with the Court regarding the express terms of settlement as agreed by the parties, which

were placed on the record during the hearing before Judge St. Eve on November 13, 2018. Two

weeks later, Plaintiff filed the Notice of Acceptance containing language that contradicts the terms

of settlement negotiated and agreed to by the parties.

        7.         Plaintiff’s counsel’s attempt to backdoor these gratuitous and extraneous

allegations against Defendants at this stage of the litigation is inappropriate and should not be

tolerated by this Court. Paragraphs 2-5 of Plaintiff’s Notice of Acceptance should be stricken.




                                                    2
       WHEREFORE, Defendants respectfully request that the Court issue an Order striking

Paragraphs 2-5 of Plaintiff’s Notice of Acceptance of Cook County’s Offer of Judgment and

awarding the fees incurred in briefing this motion [Dkt. 247], and such other relief as this Court

deems just and proper.



Dated: November 29, 2018                         Respectfully submitted,



 /s/ John F. Gibbons                                /s/Andrew M. Hale
 John F. Gibbons                                    Andrew M. Hale
 Elizabeth S. Ralph                                 Brian Stefanich
 Kyle L. Flynn                                      Hale Law LLC
 Greenberg Traurig, LLP                             53 West Jackson Street, Suite 330
 77 West Wacker Drive, Suite 3100                   Chicago, IL 60604
 Chicago, IL 60601                                  312.341.9646
 312.456.8400 (telephone)                           Attorneys for Defendant Officers
 Attorneys for Defendant City of Chicago

 /s/ Terrence M. Burns
 Terrence M. Burns
 Paul A. Michalik
 Daniel M. Noland
 Reiter Burns, LLP
 311 S Wacker Drive
 Chicago, IL 60606
 312.982.0090
 Attorneys for Municipal Official Defendants




                                                3
                                CERTIFICATE OF SERVICE

       I, Paul A. Michalik, certify that on November 29, 2018, a true and correct copy of the City
Defendants’ Joint Motion to Strike Paragraphs 2-5 of Plaintiff’s Notice of Acceptance was
served electronically through the Northern District of Illinois CM/ECF electronic filing on all
counsel of record.



                                                            /s/ Paul A. Michalik
